Citation Nr: 1216403	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-00 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for concussion residuals, claimed as residuals of head trauma injury.  

4.  Entitlement to a disability rating in excess of 40 percent for low back strain, to include degenerative disc disease of the lumbar spine, status post laminectomy.  

5.  Entitlement to an effective date prior to October 13, 2005, for the assignment of a temporary total disability rating under 38 C.F.R. § 4.30, based on surgical or other treatment necessitating convalescence.  



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to July 1986.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claim for service connection for bilateral hearing loss was denied by an October 2004 Board decision.  He did not file a notice of appeal to this decision.    

In a May 2006 rating decision, the RO denied reopening the Veteran's claim for service connection for bilateral hearing loss, finding that no new and material evidence had been received.  The RO also awarded the Veteran a 40 percent disability rating for post operative degenerative disc disease, L3-L4, L4-L5, laminectomy, effective July 30, 2005, awarded him a temporary total disability rating under 38 C.F.R. § 4.30, based on surgical or other treatment necessitating convalescence for this disability, effective October 13, 2005, and awarded him a 40 percent disability rating, effective February 1, 2006 for his postoperative degenerative disc disease, L3-L4, L4-L5, laminectomy.  The Veteran filed a notice of disagreement (NOD) in May 2006 with respect to the claim for service connection for bilateral hearing loss and the temporary total disability rating assigned and was provided a statement of the case (SOC) in November 2011.  He submitted a timely substantive appeal, via a VA form 9, in January 2008.  

In the June 2008 rating decision, the RO denied the Veteran's claims for service connection for concussion and a disability rating in excess of 40 percent for lumbar laminectomy.  The Veteran filed a NOD in September 2008 and was provided a SOC in October 2009.  He submitted a timely substantive appeal, via a VA form 9, in October 2009.  The Board also observes that prior to this appeal period, the Veteran had been awarded a separate disability rating for neurological manifestations affecting the left lower extremity due to the Veteran's service-connected low back strain, to include degenerative disc disease of the lumbar spine, status post laminectomy, which was increased from 10 percent to 20 percent, effective July 22, 2009, per a September 2010 rating decision.  The Veteran has expressed no disagreement with this issue and thus, it is not in appellant status.  

Notwithstanding the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first decide whether new and material evidence to reopen the claim for service connection for bilateral hearing loss has been received before it can address this matter on the merits-and in light of the Board's favorable action on the petition to reopen-the Board has characterized the appeal as to bilateral hearing loss as encompassing the first two issues listed on the title page.

The Board observes that a claim for a total disability rating based upon individual unemployability (TDIU), has been awarded during the pendency of this appeal by a September 2010 rating decision, effective from December 2009, the day following the last day of the Veteran's employment.  Thus, even considering the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009) and that the Veteran is seeking the maximum benefit available for his low back disorder, as a TDIU has already been awarded, a claim for entitlement to a TDIU rating will not be considered as part of the determination of the low back strain, to include degenerative disc disease of the lumbar spine, status post laminectomy.



FINDINGS OF FACT

1.  In an unappealed decision of October 2004, the Board denied service connection for bilateral hearing loss; this decision is final.

2.  The evidence added to the record since the October 2004 Board decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection bilateral hearing loss.  

3.  Affording the Veteran the benefit of the doubt, the credible and probative lay and medical evidence of record reflects that his currently diagnosed bilateral hearing loss originated in service.

4.  The credible and probative lay and medical evidence of record does not demonstrate a current diagnosis of concussion residuals.

5.  The Veteran's low back strain, to include degenerative disc disease of the lumbar spine, status post laminectomy, was productive of pain, mild incomplete paralysis of the right lower extremity, and no findings of unfavorable ankylosis of the entire thoracolumbar spine or entire spine.  

6.  The satisfactory and probative evidence of record demonstrates that the Veteran's lumbar laminectomy surgery did not necessitate surgical or other treatment necessitating convalescence consistent with those providing the basis for the assignment of a temporary total disability rating under 38 C.F.R. § 4.30 prior to October 13, 2005.  



CONCLUSIONS OF LAW

1.  Subsequent to the final October 2004 Board decision, new and material evidence has been presented to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1131, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2011).

2.  Resolving all doubt in favor of the Veteran, the criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

3.  The criteria for the establishment of service connection for concussion residuals are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The criteria for a disability rating in excess of 40 percent for low back strain, to include degenerative disc disease of the lumbar spine, status post laminectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

5.  The criteria for a separate disability rating of 10 percent for neurological manifestations of the right lower extremity, as due to low back strain, to include degenerative disc disease of the lumbar spine, status post laminectomy, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5243, 8520 (2011).  

6.  The criteria for an assignment of an effective date prior to October 13, 2005, for the award of a temporary total disability rating under 38 C.F.R. § 4.30, based on surgical or other treatment necessitating convalescence have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 4.30 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in December 2005, March 2006, January 2008, and April 2009.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in March 2006 and January 2008 pertaining to the downstream disability rating and effective date elements of his claims, and was furnished SOCs in November 2007 and October 2009 with subsequent readjudication in September 2008, June 2009, and February 2011 supplemental SOCs.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA and Kent v. Nicholson, 20 Vet. App. 1 (2006) with respect to the claims for whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral hearing loss and service connection for hearing loss.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with these two issues given the fully favorable nature of the Board's decision on these issues.  

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  The Veteran submitted statements, referring to his having period of convalescence from July 30, 2005, prior to his October 2005 surgery on his back.  He also reported his lumbar spine symptoms and the effect on his employment and daily activities to VA examiners.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, Social Security Administration (SSA) records, private medical records, VA outpatient treatment reports, adequate VA examinations, and statements from the Veteran.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  

In January 2010 the Board requested and received copies of the Veteran's SSA records.  A February 2010 letter to the Veteran informed him of VA's efforts to obtain his SSA records and requested that he provide any additional relevant information he may have.  In a May 2010 Memorandum, the RO made a formal finding of unavailability of the complete SSA disability medical records for the Veteran, noting that they received incomplete copies of SSA records, that all written and telephonic efforts to obtain the records were in the file, all efforts had been exhausted, and that further attempts were futile.  Thus, the Board finds that the RO exhausted all efforts to obtain the SSA records and as there is no indication that the additional records are available, there is no further duty to assist which remains to obtain the rest of the SSA records.  

There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

1.  New and Material Evidence

Pertinent Laws and Regulations

Because the Board previously denied the Veteran's claim seeking entitlement to service connection for bilateral hearing loss in an October 2004 decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. § 7104(b) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.104.

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

Applicable law provides that service connection may be established for a disability resulting from personal injury suffered or disease contracted, or from aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

For the purpose of applying the laws administered by the VA, hearing impairment is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these thresholds are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Analysis 

The October 2004 Board decision denied the Veteran's claim for service connection for bilateral hearing loss because he did not have a hearing loss disability as defined by 38 C.F.R. § 3.385.  The evidence of record at the time of this decision included service treatment reports, private medical records and VA medical records.  

The new evidence of record submitted after the October 2004 Board decision includes private medical records, VA medical records, and the Veteran's statements.  Of significance, VA outpatient treatment reports reflect that the Veteran has been diagnosed with moderate to severe sensorineural hearing loss on the right and severe mixed sloping hearing loss on the left.  Private medical records include private audiology evaluations in May 2006 and December 2008 which contain audiometric findings in graphical form, indicating the Veteran's hearing threshold levels may meet the criteria for a hearing loss disability as defined by 38 C.F.R. § 3.385.  In November 2005, April 2007, and July 2009 letters from the Veteran's private otolaryngologist, she reports that his bilateral hearing loss is consistent with noise exposure not due to his tympanic membrane perforation and that his hearing loss was sensorineural in nature and therefore was more likely than not representative of the noise exposure caused by military service as a field artillery officer.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's bilateral hearing loss and relates to unestablished facts that are necessary to substantiate his claim for service connection for bilateral hearing loss.  The new and material evidence relevant to reopening the Veteran's claim for service connection includes the May 2006 and December 2008 private audiograms with findings in graphical form indicating the Veteran's hearing threshold levels may meet the criteria for a hearing loss disability as defined by 38 C.F.R. §3.385 and the private otolaryngologist's letters indicating a relationship of the Veteran's current bilateral hearing loss to his military noise exposure.  The newly received evidence is not considered cumulative or redundant of the evidence of record at the time of the final October 2004 Board decision, and furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss.  Therefore, the Veteran's claim for service connection for bilateral hearing loss is reopened.  See 38 C.F.R. § 3.156(a).

2.  Service Connection 

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifested to a compensable degree within one year after discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  

For the purpose of applying the laws administered by the VA, hearing impairment is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these thresholds are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

A. Bilateral Hearing Loss

In statements presented throughout the duration of the appeal, the Veteran has maintained that his current hearing loss is due to noise exposure from his active service.  

The Veteran's DD Form 214 demonstrates his MOS was that of a Cannon Field Artillery Officer.  Giving due consideration to the service department records and the lay evidence from the Veteran, the Board finds that this evidence is sufficient to support his contention that he was exposed to loud noise during his active service.  See 38 U.S.C.A. § 1154(a) (West 2002).  

Service treatment reports are absent of any complaints of hearing problems during the Veteran's active service.  

In a March 1984 Report of Medical History, the Veteran did not report any history of hearing loss or hearing problems.  In a March 1984 Report of Medical Examination, audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
20
LEFT
15
15
20
15
10


Upon his separation examination in July 1986, the results audiometric testing conducted showed the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
20
15
LEFT
20
25
20
25
15

A July 1986 reference audiogram noted the audiometric testing results above and a reference was established following noise exposure.  

In a November 1988 letter, the Veteran was informed by his employer that a recent audiogram indicated a decrease in his hearing disability when compared to his initial audiogram and he was advised to ensure he wore hearing protection provided for him whenever appropriate. 

In a December 1988 Report of Medical History, from the Veteran's period of service in the Army Reserve after separation from active service, the Veteran reported a history of hearing loss.  In an accompanying December 1988 Report of Medical Examination, the results audiometric testing conducted showed the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
10
LEFT
20
20
20
10
5


Private audiometric evaluations were provided from October 1997, July 1998, July 1999 with all findings recorded in graphical form, although the graphical audiometric findings do not indicate that the Veteran's average puretone thresholds in each ear meet the criteria for a hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  In addition, the July 1998 and July 1999 private audiometric evaluations reflect the Veteran's speech recognition score of the right ear was 92 percent, however, it is unclear whether Maryland CNC speech recognition scores were used.  

In a March 1999 VA examination, the Veteran reported a history of unprotected exposure to hazardous military artillery noise.  Audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
5
LEFT
20
25
25
15
15

The average puretone threshold was 16 decibels for the right ear and 20 for the left.  Maryland CNC speech recognition scores were 92 percent in the right ear and 96 percent in the left.  The Veteran was assessed with a high frequency sensorineural hearing loss at 6000 to 8000 Hertz in both ears and all other frequencies were within normal limits in both ears.  The examiner also found speech recognition was excellent in both ears.  

In a June 2002 VA outpatient treatment report, audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
25
25
LEFT
25
15
20
15
20

The average puretone threshold was 24 decibels for the right ear and 18 for the left.  Maryland CNC speech recognition scores were 100 percent in both ears.  

At a July 2002 VA examination, the Veteran complained of decreased hearing for 10 to 12 years.  He reported that he worked around field artillery in service.  The VA examiner noted that the Veteran had a bilateral sensorineural hearing loss on audiogram in October 1997 and had normal hearing in his audiogram when discharged.  The VA examiner diagnosed the Veteran with bilateral neurosensory hearing loss for the past 10 to 12 years and he opined that the bilateral neurosensory hearing loss was secondary to his history of loud military noise exposure.  The examiner reported that even in spite of the fact that the Veteran had normal hearing in service, he felt that his history of being exposed to field artillery noise was enough to show up as damage in his neurosensory hearing loss years after exposure.  

In a September 2003 letter, the Veteran's private otolaryngologist, Dr. K. E. B. reported that the Veteran had a sensorineural hearing loss in the high frequencies at 6000 and 8000 Hertz, and his low frequencies were just outside of the normal at 30 decibels.  A private audiometric evaluation was provided in September 2003 with findings recorded in graphical form.  The Board observes that the graphical audiometric findings may indicate that the Veteran's average puretone thresholds in the left ear meet the criteria for a hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  The September 2003 private audiometric evaluation also reflects that the Veteran's speech recognition score of the left ear was 92 percent, however, it is unclear whether Maryland CNC speech recognition scores were used.  

At a March 2004 VA examination, audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
25
LEFT
20
10
10
20
20

The average puretone threshold was 19 decibels for the right ear and 15 for the left.  Maryland CNC speech recognition scores were 100 percent in right and 94 percent in the left.  The Veteran was diagnosed with hearing within normal limits through 6000 Hertz bilaterally with mild 8000 Hertz loss bilaterally and excellent speech recognition scores bilaterally.  The VA examiner found as the testing showed all ratable thresholds and scores within normal limits, it was not established that hearing loss existed and he opined that it was not at least as likely as not that any hearing loss claimed was related to military duty.  He also found that this had been established now 15 years after the Veteran's military duty and any subsequent change in hearing must, in his opinion, be related to post-military noise exposure or aging.  

Private audiometric evaluations were provided in May 2006 and December 2008, with all findings recorded in graphical form.  The Board observes that these graphical audiometric findings strongly indicate that the Veteran's average puretone thresholds in each ear meet the criteria for a hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  In particular, the graphical findings recorded in December 2008 show that the hearing threshold levels were at 30 decibels or greater at each of the frequencies from 500 Hertz to 4000 Hertz.  

Subsequent VA outpatient treatment reports from June 2009 to July 2009 reflect that the Veteran was diagnosed with moderate to severe sensorineural hearing loss on the right and severe mixed sloping hearing loss on the left.  

At a January 2011 VA examination, the Veteran reported hearing difficulties dating back to the 1980's, when he started to get treated for military problems.  Audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
25
25
LEFT
45
30
30
25
25

The average puretone threshold was 26 decibels for the right ear and 28 for the left.  Maryland CNC speech recognition scores were 100 percent in the right and 98 percent in the left.  The Veteran was diagnosed with borderline normal to mild through 4000 Hertz sloping to moderate sensorineural hearing loss for the right ear and a moderate rising to normal hearing from 3000 to 4000 Hertz sloping to moderately severe sensorineural hearing loss for the left ear.  Speech reception thresholds were noted to be in agreement with puretone test results and word recognition scores were excellent bilaterally.  The examiner opined that the Veteran's hearing loss was not at least as likely as not related to his military service, finding that the Veteran indicated normal hearing bilaterally though all ratable frequencies shortly after enlistment into the military in March 1984, hearing was normal bilaterally through all ratable frequencies upon separation from the military in July 1986, and a March 2004 VA outpatient treatment report hearing test indicated normal hearing bilaterally.  

The Board also observes that the Veteran has submitted numerous opinions from his private otolaryngologist.  In June 2002, June 2003, April 2004, November 2005, April 2007, and July 2009 letters, the Veteran's private otolaryngologist, Dr. K. E. B., reports that his bilateral hearing loss is consistent with noise exposure not due to his tympanic membrane perforation and that his hearing loss was sensorineural in nature and therefore was more likely than not representative of the noise exposure caused by military service as a field artillery officer.  Of significance, in April 2004, Dr. K. E. B. noted that a medical discharge evaluation in 1986 showed a noticeable sensorineural hearing loss at that time and she reported that, more likely than not, this developed from military service.  She found that it was her opinion that the Veteran's hearing loss was more likely than not caused by his duties within the military.  

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current hearing loss of the right ear was incurred during his active service.  As noted above, the Veteran's service information supports his reports of exposure to excessive noise during his active service.  In addition, the Board finds that the Veteran's statements regarding his exposure to excessive noise during active service are credible as they are supported by his service records, as discussed below.  See Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  Service treatment reports also demonstrate what appears to be a change in the Veteran's puretone thresholds in the right and left ear from the March 1984 Report of Medical Examination to the July 1986 separation examination.  

In addition, the Board observes that the Veteran underwent a hearing evaluation with his employer in November 1988 indicating decreased hearing loss, within 16 months of separation from active service.  A December 1988 service treatment report from the Veteran's Army Reserve service also demonstrates a reported history of hearing loss, within 17 months of the Veteran's separation from active service.  

In this case, the most recent VA examination does demonstrate that the Veteran meets the criteria for a hearing loss disability of the left ear under 38 C.F.R. § 3.385.  Moreover, in considering the May 2006 and December 2008 graphical audiometric findings indicate that the Veteran's average puretone thresholds in each ear meet the criteria for a hearing loss disability, and particularly the December 2008 private audiometric report which demonstrates hearing threshold levels were at 30 decibels or greater at each of the frequencies from 500 Hertz to 4000 Hertz in the right ear, the Board will resolve all doubt in favor of the Veteran and find that the evidence of record demonstrates the presence of a hearing loss disability in the right ear for VA compensation purposes.  See 38 C.F.R. § 3.385.  

Finally, with respect to the private and VA medical opinions of record, the Board finds that these opinions, taken together, put the evidence in relative equipoise as to whether the Veteran's bilateral hearing loss is related to military noise exposure during his active service.  Accordingly, the Board will resolve doubt in favor of the Veteran and find that the Veteran's bilateral hearing loss is related to his military noise exposure.  

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Concussion Residuals 

The Veteran contends that he sustained a concussion during his active service, wherein he was injured in a motor vehicle accident which resulted in a head injury, and he has continued to have residual problems since that time.  

Service treatment reports reflect that the Veteran was treated for and diagnosed with a head injury, minor concussion and scalp contusion in September 1985 pursuant to a motor vehicle accident.  In a July 1986 Report of Medical History, the Veteran reported his health was good and reported no problems with head injury at this time.  A July 1986 Report of Medical Examination at separation revealed no abnormalities of the head, face, neck or scalp or of the psychiatric or neurological systems upon clinical evaluation.  

In a May 2008 private medical report, an initial neurology evaluation was conducted.  The Veteran reported a history of a concussions from automobile accidents in April 1984 and October 1995.  He complained of having poor memory and attention.  The Veteran was diagnosed with concussions without evidence of deficits.  

At a September 2009 VA examination, the Veteran reported injuries from motor vehicle accidents in September 1985 and in 1983/1984.  The VA examiner noted that the May 2008 private neurology evaluation observed no neurologic deficits and neuropsychological testing was ordered but never completed because the Veteran said he did not have the money to do so.  Utilizing the traumatic brain injury protocol worksheet and upon reviewing the claims file, the VA examiner concluded that he was only able to ascertain a lot of subjective complaints which were really not substantiated on clinical examination and were not substantiated in the record as anything related to traumatic brain injury that had significant treatment or was associated with significant trauma in the first place.  He found that the two car accidents referred to in 1985 and 1983/1984 were the only two with significant reference to any potential head trauma but neither apparently resulted in any long term treatment or long term dysfunction including any significant level of unconsciousness.  Therefore the VA examiner opined that to a reasonable degree of medical certainty, and more likely than not, the Veteran was not currently suffering from the residuals of traumatic brain injury and thus, none was documentable at this point.  

After a careful and considered review of the evidence, the Board finds, as will be discussed in detail below, that the preponderance of the evidence is against a current diagnosis of concussion residuals.

The Board finds that the evidence of record does not demonstrate that the Veteran has been diagnosed with a concussion residuals at any time throughout the duration of this appeal.  While the May 2008 private medical report revealed a diagnosis of concussions, the diagnosis specified that this was without evidence of deficits.  Moreover, the September 2009 VA examination which was based on the Veteran's subjective complaints and history, a review of the claims file, and an examination of the Veteran, did not reflect any findings of residuals of traumatic brain injury.  

The Board acknowledges the Veteran's reports that he has sustained head injuries during his active service and has had memory and concentration problems since that time, and his statements are competent evidence of having some memory and concentration problems since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Memory and concentration problems however, are not synonymous with having a traumatic brain injury, concussion, or residuals thereof.  
The Veteran is not competent to specify that any of the incidents in service caused a current traumatic brain injury or concussion residuals or that he currently has a traumatic brain injury or concussion residuals based on his reported symptoms, as these are medical determinations which he is not competent to make.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).  

Therefore, the Board finds that there is no satisfactory or competent evidence of record during the period of the appeal that the Veteran has been diagnosed with concussion residuals.  

In making this decision, the Board acknowledges that the Court has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  The Board has concluded that the satisfactory evidence of record clearly demonstrates that the Veteran does not have a current diagnosis of concussion residuals at any time during the period of this appeal.  In fact, despite the May 2008 diagnosis which included concussion, this diagnosis specifically noted there was no evidence of deficits, and this is supported by the September 2009 VA examiner's findings and conclusion.  

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability, namely concussion residuals, there can be no valid claim.  

Thus, as the overall evidence of record fails to support a diagnosis of the claimed concussion residuals at any time throughout the duration of the appeal, service connection for concussion residuals is not warranted.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

3.  Increased Disability Rating

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The Veteran is currently assigned a 40 percent disability rating for low back strain, to include degenerative disc disease of the lumbar spine, status post laminectomy under the provisions of Diagnostic Code 5243, pertaining to intervertebral disc syndrome which may be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2011).  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.
Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a (2011).

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a (2011).

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a (2011).

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a (2011).

Under Diagnostic Code 5243, intervertebral disc syndrome or disc disease, may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.  38 C.F.R. § 4.71a (2011).

Note 1 to the Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a (2011).

When evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Neurologic abnormalities are rated separately.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.


Analysis

The Veteran contends that his current low back strain, to include degenerative disc disease of the lumbar spine, status post laminectomy, warrants a higher disability rating due to increased disability.  Specifically, the Veteran claims that his private physician has found him permanently disabled due to his low back disability and that SSA has awarded him disability benefits due to his back.  

Initially, the Board finds that the Veteran has been awarded a 40 percent disability rating under Diagnostic Code 5243 for his low back strain, to include degenerative disc disease of the lumbar spine, status post laminectomy, a separate 10 percent disability rating prior to July 22, 2009 for neurological manifestations affecting the left lower extremity due to the Veteran's service-connected low back strain, to include degenerative disc disease of the lumbar spine, status post laminectomy, and a separate 20 percent disability from July 22, 2009 for neurological manifestations affecting the left lower extremity due to the Veteran's service-connected low back strain, to include degenerative disc disease of the lumbar spine, status post laminectomy.  In this case, in order to award a higher disability rating for the Veteran's service connected low back disorder, there must be evidence of unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, or incapacitating episodes having a total duration of at least six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  In addition, in order to award a higher disability rating for the Veteran's neurological manifestations, the Board must consider whether there were neurological manifestations to include of the right lower extremity due to the Veteran's service-connected low back strain, to include degenerative disc disease of the lumbar spine, status post laminectomy.  As noted, service connection has already been established for left lower extremity neurological manifestations of the Veteran's service-connected low back disability.  

It should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, as the Veteran filed his claim for an increased rating for his low back disability in August 2007, VA must review the evidence of record from August 2006.  Therefore, the Board will review the evidence of record from August 2006 in determining the Veteran's current symptoms of his low back strain, to include degenerative disc disease of the lumbar spine, status post laminectomy.  

After a careful review of the evidence of record, both subjective and objective, the Board finds that the Veteran's low back strain, to include degenerative disc disease of the lumbar spine, status post laminectomy warrants no more than a 40 percent disability rating under Diagnostic Code 5243; however, his neurological manifestations affecting the right lower extremity warrant a separate disability rating of no more than 10 percent under Diagnostic Code 8520.  

With respect to the Veteran's 40 percent disability rating under Diagnostic Code 5243, the medical evidence of record does not reflect that at any time, he has had unfavorable ankylosis of the thoracolumbar or entire spine, and he has not had any incapacitating episodes having a total duration of at least six weeks during the past 12 months.  In this regard, the Board points out that the Veteran's range of motion throughout the duration of the appeal, including from VA examinations on January 2008, June 2009, and August 2010, reflects findings of flexion ranging from 13 to 85 degrees.  Spine function was not additionally limited by repetitive range of motion.  No ankylosis was noted at any time throughout the duration of the appeal.  Moreover, the evidence of record does not demonstrate that the Veteran had any incapacitating episodes during the past 12 months at any time during the pendency of this appeal.  While the Veteran reported in an October 2009 statement that he did have incapacitating episodes of 6 weeks in duration during the past 12 months and his private physician had prescribed sleeping medication which required bed rest, the medical evidence does not demonstrate that the Veteran was prescribed bed rest for any incapacitating episode relating to the service-connected low back disability.  In fact, in the January 2008, June 2009, and August 2010 VA examinations, the Veteran specifically denied having any incapacitating episodes in the past 12 months for which a physician had prescribed bed rest.  

Even considering the Veteran's complaints low back pain with radiation into the lower extremities which appears to be his most disabling symptom, the record evidence fails to demonstrate that the Veteran exhibits functional loss due pain where motion is impeded to the point of ankylosis of the thoracolumbar spine or entire spine, or had any incapacitating episodes which required prescribed bed rest by a physician that would warrant an evaluation in excess of the 40 percent rating currently assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Spurgeon and DeLuca, both supra.  

In considering the Veteran's neurological manifestations of the right lower extremity, the Board finds that, throughout the duration of the appeal, the neurological manifestations affecting the right lower extremity warrant a separate disability rating of no more than 10 percent.  In this regard, the Board finds that the medical evidence of record establishes that the Veteran had mild neurological manifestations of the right lower extremity throughout the duration of the appeal.  A January 2008 VA examination revealed complaints of increasing bilateral lower extremity discomfort in the thighs and tingling in the bilateral feet and straight leg raise test was negative.  In May 2008 private medical records, straight leg raise test on both the left and right to 50 degrees with low back pain, and straight leg raise with posterolateral thigh pain to 45 degrees, above 45 degrees with left lateral ankle, and symptoms on the right, which were a little more vague but probably similar in distribution to the left.  In an October 2008 private treatment report, the Veteran described left greater than right lower back and lower extremity symptomatology and an L5 distribution of his complaints.  A March 2010 VA examination of the peripheral nerves demonstrated subjective pain, weakness, fatigue, and functional loss related to the lower extremities and objective findings of abnormal coordination due to the inability to walk or stand without a cane, neuralgia of the bilateral lower extremities, diminished reflexes of both lower extremities, and abnormal sensory function in both lower extremities.  The diagnosis provided was peripheral neuropathy of the bilateral extremities, specifying that the upper extremities were normal.  The VA examiner also found that the Veteran was unable to perform any activity involving bending, standing, walking, sitting, reaching, or lying down, etc., without suffering from flare ups of pain in the extremities.  The August 2010 VA examination also demonstrated a positive straight leg raise test on the left and a negative straight leg raise test on the right.  

Thus, the evidence of record throughout the duration of the appeal demonstrates that the Veteran's right lower extremity was productive of mild incomplete paralysis, considering the findings in the right lower extremity demonstrated some neurological manifestations although not as prominent or severe as in the left.  Therefore, the Board finds that his neurological manifestations affecting the right lower extremity warrant a separate disability rating of no more than 10 percent.  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his service-connected lumbar spine condition.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and numbness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran during the course of his VA examinations and in statements associated with his claims file.  The Veteran is competent to report his current symptomatology as it pertains to his back and the Board finds that the Veteran's statements are credible.  With respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").  The Board has considered the Veteran's reports with respect to experiencing symptoms in evaluating his disability rating in this decision.  

All things considered, the record as a whole demonstrates that the Veteran's low back strain, to include degenerative disc disease of the lumbar spine, status post laminectomy, warrants no more than a 40 percent disability rating under Diagnostic Code 5243, and his neurological manifestations affecting the right lower extremity warrant a separate disability rating of no more than 10 percent under Diagnostic Code 8520.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Extraschedular Consideration

Based upon the findings discussed in detail above, and following a full review of the record, the Board determines that the record evidence favors a finding that the Veteran's degenerative disc disease of the lumbar spine, status post laminectomy warrants no more than a 40 percent disability rating under Diagnostic Code 5243, and his neurological manifestations affecting the right lower extremity warrant a separate disability rating of no more than 10 percent under Diagnostic Code 8520.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Additionally, the Board finds that at no point since the date of the claim has the disability been shown to be so exceptional or unusual as to warrant the assignment of a rating, higher that those presently assigned by the Board in this decision, on an extraschedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  This matter was implicitly considered and rejected by the RO.  See Statement of the Case, dated October 2009, citing 38 C.F.R. § 3.321(b)(1).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

4.  Earlier Effective Date for the Assignment of a Temporary Total Disability Rating

Statutory and regulatory provisions specify that unless otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If it is factually ascertainable that the disability increased within one year preceding the date of claim for the increased rating, the effective date of increased compensation will be the date the disability increased within that year.  38 C.F.R. § 3.400(o)(2).  

A total disability rating will be assigned without regard to other provisions of the rating schedule when it is established by the report at hospital discharge or outpatient release that entitlement is warranted under paragraph (a)(1), (2), or (3) of this section effective from the date of hospital admission and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  The referenced paragraphs provide that total ratings will be assigned if treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of convalescence;

(2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited);

(3) Immobilization by cast, without surgery, of one major joint or more.

A total rating may be extended for one, two, or three months beyond the initial three months period under paragraph (a)(1), (2) or (3) of this section; extensions of one or more months up to six months beyond the initial six months period may be made under paragraph (a)(2) or (3) of this section upon approval of the Adjudication Officer.  38 C.F.R. § 4.30 (2011).

Analysis

The Veteran contends that his temporary total disability rating under 38 C.F.R. § 4.30, which was provided for his October 13, 2005 lumbar laminectomy, warrants an earlier effective date for the assignment of the temporary total disability rating under 38 C.F.R. § 4.30, stating that such should be awarded from July 30, 2005 as he reinjured and aggravated his service-connected low back injury at this time, resulting in immobilization, convalescence and required assistance from his wife.  

The Board observes that the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this case the Veteran filed his claim for the assignment of a temporary total disability rating under 38 C.F.R. § 4.30, based on surgical or other treatment necessitating convalescence for surgery to the service connected low back strain, to include degenerative disc disease of the lumbar spine, status post laminectomy, on November 2, 2005.  There is no evidence of record indicating that an earlier formal or informal claim had been filed for such.  

In addition, prior to the October 13, 2005 date awarded for the temporary total disability rating under 38 C.F.R. § 4.30, based on surgical or other treatment necessitating convalescence, the medical evidence of record does not demonstrate there is any additional surgical or other treatment necessitating convalescence.  The Veteran's private medical records demonstrate he was seen in an emergency room for complaints of low back pain and stiffness due to a jet ski accident and he was discharged on the same day with medication.  No evidence of surgical or other treatment necessitating convalescence was demonstrated prior to October 13, 2005, when the Veteran underwent a lumbar laminectomy for his low back pain.  

At worst, the medical evidence of record simply demonstrates that the Veteran did not undergo surgery surgical or other treatment necessitating convalescence prior to October 13, 2005.  In addition, the Veteran's reported symptoms related to his low back disability are evaluated under the relevant Diagnostic Codes discussed pursuant to his increased rating claims above.  While the Board acknowledges the Veteran's complaints of pain and statements regarding his re-injury of the back in July 2005 which he reported necessitated convalescence, the private medical records demonstrate the Veteran was treated for low back pain from falling off of a jet ski in July 2005 and was thereafter discharged from the emergency room on the same day with medication.  Thus, the mere treatment for the Veteran's back injury in July 2005, shown in the private medical records, is insufficient to establish temporary total disability rating under 38 C.F.R. § 4.30, based on surgical or other treatment necessitating convalescence.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an effective date prior to October 13, 2005, for the assignment of a temporary total disability rating under 38 C.F.R. § 4.30, based on surgical or other treatment necessitating convalescence.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).





							(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened, and service connection for bilateral hearing loss is granted.  

Service connection for concussion residuals, claimed as residuals of head trauma injury, is denied.  

A disability rating in excess of 40 percent for low back strain, to include degenerative disc disease of the lumbar spine, status post laminectomy, is denied.  

A separate disability rating of 10 percent for neurological manifestations of the right lower extremity, as due to low back strain, to include degenerative disc disease of the lumbar spine, status post laminectomy, is granted, subject to the law and regulations governing the award of monetary benefits.

An effective date prior to October 13, 2005, for the assignment of a temporary total disability rating under 38 C.F.R. § 4.30, based on surgical or other treatment necessitating convalescence is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


